DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
	The Amendment filed on 23 October 2020 has been entered; claims 17 and 19-23 remain pending.

Response to Arguments
Applicant’s arguments, see Pages 4-5 of the Remarks, filed 23 October 2020, with respect to the rejection of claims 17-21 under 35 USC 112(a) have been fully considered and are persuasive.  The rejection of claims 17-21 under 35 USC 112(a) has been withdrawn in light of Applicant’s amendments to the claims. 
Applicant's arguments, see Pages 5-8 of the Remarks, filed 23 October 2020, regarding the 103 rejections of the claims over Mabille have been fully considered but they are not persuasive.  Applicant asserts that one of skill in the art would not be able to pick the particular claimed combinations out of the long lists of agents taught by the references.  In response, the Examiner disagrees that long lists of agents are disclosed in Mabille.  Mabille discloses a composition comprising at least one polysaccharide (Paragraph [0009]), and that the polysaccharide is selected from cellulose, starches, and vegetable gums (Paragraph [0013]).  If one selects vegetable gums from this list of three possibilities, Mabille discloses that example vegetable gums are glucomannans such as Konjac or galactomannans such as guar, carob, tara, fenugreek, or gum arabic and combinations thereof (Paragraph [0018]).  Mabille states that galactomannans are more preferred (Paragraph [0018]); therefore, it is submitted that a choice of two gums as taramind and fenugreek from 5 preferred example gums would be obvious to one of ordinary skill in the art. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mabille et al. (U.S. Patent Publication # 2009/0272693), and in the alternative, over Mabille et al. (U.S. Patent Publication # 2009/0272693) in view of Li et al. (U.S. Patent Publication # 2012/0325750) and Mishra et al. (Reactive & Functional Polymers, 2004, 59, 99-104), hereinafter referred to as “Mabille (’693)”, “Li”, and “Mishra” in the rejections below.
With respect to claims 17, 19, and 20, Mabille (‘693) teaches a composition comprising (a) fenugreek gum (i.e., a polysaccharide) derived from natural sources and (b) tamarind gum (i.e., one or more plant polysaccharide extracts; a tamarind extract) (Abstract; Paragraph [0018]; claim 33).  
Mabille (‘693) is silent with respect to the recited ratio; however, it has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”). 
In this case, Mabille (‘693) does not specify the workable ranges for the ratio of fenugreek extract to the one or more plant polysaccharide extracts, but does describe the general conditions of the claim, namely that the composition can comprise mixtures of vegetable gums including fenugreek and tamarind gums.  It would not be inventive to discover the workable ranges by routine experimentation of the invention taught by Mabille (‘693).  Furthermore, it is submitted that the most obvious ratio to try, 1:1, falls within range recited in 
Assuming now that the Examiner’s above obviousness argument pertaining to the recited ratio is incorrect, the rejection is continued in view of Li below. 
Li teaches that concentration of metal contamination in solutions can be determined by titration and several other methods (Paragraph [0028]), that dosage of plant matter to remove metals can be any suitable amount for effective metal removal from a solution and includes some guiding dosage amounts (Paragraph [0042]), and further teaches that the addition of plant matter may be repeated one or more times as necessary (Paragraph [0045]).  In view of these teachings, it is submitted that one of ordinary skill in the art would have found it obvious to add the fenugreek and tamarind gums in sample dosages constituting a range in ratio between the two components, in order to optimize metal removal as taught by Mabille. 
Mabille (‘693) does not specifically teach that the polysaccharide is isolated from fenugreek seeds by ethanol extraction of a filtrate or solution derived from fenugreek seeds; however, it is submitted that the fenugreek gum of Mabille (‘693) is a polysaccharide consistent with claim 17, which does not define any specific chemical structure or functionalities, as it has been held that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” (In re Thorpe, 227 USPQ 964,966). Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious different between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983), MPEP 2113.  

Mishra teaches precipitating polysaccharide by addition of alcohol to a mucilage solution obtained by cold water extraction (Abstract; Paragraph [0051]). 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to add the step of obtaining the fenugreek gum of Mabille (‘693) with the extraction procedure of Mishra because Mabille (‘693) teaches that the vegetable gums are naturally derived and may be subjected to purification procedures (Paragraphs [0018, 0019]), and because Mishra teaches that the disclosed extraction procedure results in pure polysaccharide used to purify effluents.  It is submitted that one of skill would have known to consult the art for a relevant extraction procedure to obtain the fenugreek polysaccharide of Mabille (‘693), especially since Mishra is one of the inventors.  Although Mishra does not specifically ethanol, it is submitted that the genus “alcohol” renders the species “ethanol” obvious; additionally, Applicant’s Specification does not provide evidence that ethanol is critical. 

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Mabille et al. (U.S. Patent Publication # 2009/0272693) in view of Mishra et al. (Reactive & Functional Polymers, 2004, 59, 99-104), alternately also Li et al. (U.S. Patent Publication # 2012/0325750), hereinafter referred to as “Mabille (’693)”, “Li”, and “Mishra” in the rejection below.
With respect to claim 21, Mabille in view of Mishra (and alternatively also Li) teaches substantially the same extraction procedure for the fenugreek seeds as that which claimed and taught in the Specification in Paragraph [0102]); therefore, the recited 1:1 ratio for 4,6-linked β-Manp and terminally linked α-Galp must inherently be taught or would have been obvious to one of ordinary skill in the art, as it has been held that “Where…the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not prima facie obviousness” under 35 USC 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art products. See In re Brown, 59 CCPA 1036, 459 F.2d 531, 173 USPQ 685 (1972).” In re Best, Bolton and Shaw 195 USPQ 430 (CCPA 1977).

Claims 17, 22, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Srinivasan et al. (WO # 2012/018594), hereinafter referred to as “Srinivasan” in the rejections below.
With respect to claims 17, 22 and 23, Srinivasan teaches a composition comprising multiple different polysaccharides (claim 24), wherein at least two polysaccharides are obtained from psyllium, okra, fenugreek, prickly pear cactus, and aloe vera (claim 25), see also Page 4, lines 7-18). 
Srinivasan is silent with respect to the recited ratio; however, it has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”). 

The Examiner acknowledges that the ordinary artisan would have to choose fenugreek and one additional polysaccharide to meet the limitations of claim 17; since fenugreek is disclosed in the Example embodiment (Pages 50-51), one of ordinary skill in the art would have found it obvious to select fenugreek in combination with one other plant polysaccharide.  Regarding claim 22, choosing okra specifically from one of the four remaining polysaccharides would have been obvious as there would be only 4 total combinations to choose from.  Regarding claim 23, claim 24 of Srinivasan recites that the composition can comprise multiple different polysaccharides; again with an initial choice of fenugreek, choosing cactus and psyllium from the 4 remaining polysaccharides would have been obvious as there are only six combinations of 3 polysaccharides if one initially chooses fenugreek (1. Fenugreek/cactus/aloe; 2. Fenugreek/cactus/okra; 3. Fenugreek/cactus/psyllium (claim 23); 4. Fenugreek/aloe/okra; 5. Fenugreek/aloe/psyllium; 6. Fenugreek/okra/psyllium).  
Srinivasan does not specifically the ethanol extraction details recited in claims 17, 22, and 23; however, it is submitted that the fenugreek, cactus, aloe, okra, and psyllium are plant polysaccharides that have been extracted by a mechanism and that they appear to be the same polysaccharides as those recited, which do not define any specific chemical structure or In re Thorpe, 227 USPQ 964,966). Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious different between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983), MPEP 2113.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Naidu et al. (U.S. Patent Publication # 2006/0269535), in which is disclosed acomposition comprising 0.04 g fenugreek seed extract, 1.5 g prickly pear cactus, and 5.0 g blond psyllium (see Table 8 following Paragraph [0122]), resulting in a 0.04 g/6.5 g ratio of 0.006, two orders of magnitude smaller than the recited ratio range of from 0.5 to 2.0.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLARE M PERRIN whose telephone number is (571)270-5952.  The examiner can normally be reached on 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CLARE M PERRIN/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        19 January 2021